303 S.W.3d 637 (2010)
STATE of Missouri, Respondent,
v.
Andre WILSON, Appellant.
No. ED 93022.
Missouri Court of Appeals, Eastern District, Division One.
February 23, 2010.
David Burns, Clayton, MO, for appellant.
Chris Koster, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Andre Wilson (Defendant) appeals from the trial court's judgment and sentence after a jury convicted him of first-degree assault, first-degree robbery, endangering the welfare of a child, and two counts of armed criminal action. Defendant argues that the trial court erred by denying his Batson challenge to one of the State's peremptory strikes.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).